Citation Nr: 0013846	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-48 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration of the left (minor) thumb with limitation of 
motion at the 1st metacarpal phalangeal joint, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  
In a decision of July 1996, the RO confirmed a previously 
assigned noncompensable rating for the residuals of a 
laceration of the left thumb.  In a decision of May 1998, the 
RO increased the rating for the disorder to 10 percent.   A 
hearing was held at the RO in April 2000 before the 
undersigned Member of the Board.  At that time, the veteran 
withdrew his appeal with respect to claims for service 
connection for carpal tunnel syndrome and a left eye 
disorder.


REMAND

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA has a duty to assist 
the veteran in the development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The veteran's left thumb disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5224 (1999), which provides for a 10 percent evaluation where 
there is favorable ankylosis of a thumb and a 20 percent 
evaluation where there is unfavorable ankylosis.  The 
determination of whether ankylosis is favorable or 
unfavorable depends upon whether the veteran can bring his 
thumb to within two inches (5.1 cms.) of the transverse fold 
of the palm.  38 C.F.R. § 4.71a, Notes preceding Diagnostic 
Code 5220 (1999).

The veteran was afforded a VA examination in December 1996, 
however the examiner did not report whether it was possible 
for the veteran to bring his thumb to within two inches of 
the transverse fold of the palm.  VA regulations provide that 
where "the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (1999).

Where the Board makes a decision based on an examination 
report which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.'" Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

In view of the foregoing, this case is REMANDED for the 
following actions and development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a left thumb 
disability.  After securing the necessary 
releases, the RO should obtain any 
records not already part of the claims 
folder.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his left thumb 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to report whether the veteran 
is able to bring his thumb to within two 
inches of the transverse fold of the 
palm.  In order to comply with 
requirements of applicable laws, 
regulations and court decisions, the 
examiner should report the veteran's 
active and passive ranges of motion in 
degrees, and report any limitation of 
function, as well as the normal range of 
motion in degrees.  The examiner is 
specifically requested to note any 
swelling, atrophy, and the extent of any 
weakness in the left thumb due solely to 
his service-connected disability.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action. See Stegall v. West, 11 Vet. App. 
268 (1998).

4.  If any benefit on appeal remains 
denied, the RO should then issue a 
supplemental statement of the case and 
afford the veteran and his representative 
a reasonable opportunity to respond.

Thereafter, after compliance with all other procedures 
referable to the processing of appeals, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


